1
                                                                        5/7/21
2
3                                                                        NNE

4
5
6
                            UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    DANIEL ALVAREZ,                               Case No. 8:21-CV-287-JLS (MAR)
11                                  Petitioner,
12                         v.                       ORDER TO SHOW CAUSE
13    JEFF LYNCH,
14                                   Respondent.
15
16         On February 11, 2021, Petitioner filed a Petition for Writ of Habeas Corpus by
17   a Person in State Custody. ECF Docket No. (“Dkt”) 1. On March 12, 2021,
18   Petitioner filed a Supplement to the Petition. Dkt. 9. On March 15, 2021, the Court
19   issued an Order requiring a Response to the Petition be filed not later than April 16,
20   2021. Dkt. 10. As of this date, Respondent has not complied with the March 15,
21   2021 Order.
22         Accordingly, Respondent is ORDERED TO SHOW CAUSE in writing, on
23   or before May 21, 2021, why Respondent has failed to file an Answer. Respondent is
24   cautioned failure to timely respond to this Order may result in entry of default,
25   pursuant to Federal Rule of Civil Procedure 55(a), and/or sanctions.
26
27   Dated: May 7, 2021
                                              /s/
28                                            HONORABLE MARGO A. ROCCONI
                                              United States Magistrate Judge
